DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Applicant claims a fiber reinforced plastic comprising carbon fibers and a matrix resin wherein the fibers have a length ranging from 10 mm to 100 mm; a degree of orientation, pf, of the carbon fibers, which represents a degree of disarrangement of the carbon fibers toward the outside of a plane that orthogonally intersects a thickness direction is 0.001 to 0.8; and an eccentricity coefficient, ec, of an orientation profile of the carbon fibers in a plane that orthogonally intersects the thickness direction is 1 x 10-5 to 9 x 10-5.  
	The closest prior art, Hashimoto et al., JP2014-019780, teaches a fiber reinforced resin molding body having a thickness from 1.8 mm to 4.0 mm composed of carbon fibers dispersed in a thermoplastic resin wherein the molding is excellent efficiency by reinforcing fibers.  Additionally, Hashimoto discloses carbon fiber having a length of 4 mm and wherein the fibers have an out-of-plane orientation of 5.5 degrees or less [0.055 or less].  Also, Hashimoto discloses a dispersion parameter of 25% or more [0.25 or more]. The closest prior art teaches a volume content of reinforcing fiber ranging from 10% to 55%.
	Hashimoto fails to teach or suggest a carbon fiber length ranging from 10 mm to 100 mm and an eccentricity coefficient, ec, of an orientation profile of the carbon fibers in a plane that orthogonally intersects the thickness direction ranging from 1 x 10-5 to 9 x 10-5.  
	In summary, claims 10-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786